In re Whitnell, Lorraine S.; Whitnell, James;—Plaintiff(s); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 91CA-0426; Parish of Orleans, Civil District Court, Div. “L”, No. 86-17054.
Prior report: La.App., 592 So.2d 429.
Granted in part and denied in part: (1) granted for the purpose of remanding the case to the trial court for an evidentiary hearing and ruling on whether R.S. 9:5628 is unconstitutional. (2) Otherwise denied. The trial court correctly concluded that the doctor did not prevent timely filing of plaintiff’s action intentionally, fraudulently, or by ill practice. It is so ordered.
CALOGERO, C.J., concurs in remand action (1), but dissents from denial of balance of relator’s application (2).
WATSON and LEMMON, JJ., concur in the order but would prefer to grant on all issues.
MARCUS and COLE, JJ., would deny the writ.